Citation Nr: 0201330	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  98-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The appellant is the deceased veteran's widow.  The veteran 
had active service from March 1945 to August 1948.  He died 
in October 1996.

This appeal initially arose from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines, which 
denied entitlement to service connection for the cause of the 
veteran's death.  Additionally, the RO determined that the 
appellant was not eligible for dependents' educational 
assistance under Chapter 35, Title 38, United States Code, 
and denied entitlement to accrued benefits.  The claimant 
appealed that portion of the rating decision wherein the RO 
denied entitlement to service connection for the cause of the 
veteran's death, and accrued benefits.

In a decision dated in June 1999, the Board of Veterans' 
Appeals (Board) denied service connection for the cause of 
the veteran's death, and entitlement to accrued benefits.  
The claimant appealed that portion of the decision wherein 
the Board denied entitlement to service connection for the 
cause of the veteran's death to the United State Court of 
Appeals for Veterans Claims (Court).  

In September 2000, the Court issued a memorandum decision, 
affirming the Board's decision denying the appellant's claim 
for service connection for the cause of the veteran's death.  
The Court deemed the appellant's claim for accrued benefits 
to be abandoned.

In a December 2000 order, the Court ordered the Secretary of 
VA to show cause why the Board's June 1999 decision should 
not be vacated and remanded, in light of the Veterans Claims 
Assistance Act of 2000 (VCAA).  
In January 2001, the VA Secretary responded by noting that 
the VCAA might have potential applicability to the 
appellant's claim for service connection for the cause of the 
veteran's death, and moved for a partial remand.  The VA 
Secretary argued that the appellant had abandoned her claim 
for accrued benefits.  

In an order dated in March 2001, the Court deemed the 
appellant's claim for accrued benefits abandoned.  The Court 
remanded the issue of service connection for the cause of the 
veteran's death.  The Court pointed out that unless Congress 
provided otherwise, where a statute or regulation changes 
during the appellate process, the version more favorable to 
the claimant shall apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Court also pointed out that it was 
not its function to determine in the first instance which 
version of a law was more favorable to a claimant.  Baker v. 
West, 11 Vet. App. 163 (1998).  

The Court has remanded the case to the Board for further 
appellate review consistent with its order.

In correspondence dated August 8, 2001, the Board advised the 
appellant that any additional argument or evidence she wished 
to submit must be forwarded to the Board within 90 days of 
the date of this correspondence.  In correspondence received 
in September 2001, the claimant advised the Board that she 
had no additional evidence to submit, that all evidence had 
already been submitted, waived the ninety day waiting period 
permitting her to submit additional evidence, and requested 
that her claim be forwarded to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claimant's appeal has been obtained by the 
RO.

2.  The VCAA is the version of the law regarding VA's duty to 
assist that is more favorable to the appellant's claim.  

3.  The veteran died in October 1996 at the age of 77 due to 
or as a consequence of arrhythmia, ischemic cardiomyopathy.  
Antecedent cause was given as intestinal obstruction 
secondary to chronic carcinoma.  The underlying cause was 
given as chronic renal insufficiency.  Pulmonary tuberculosis 
was listed as a condition contributing to death, but not 
related to the cause.

4.  At the time of death, service connection was in effect 
for inactive pulmonary tuberculosis, rated as noncompensably 
disabling for many years.

5.  The fatal ischemic cardiomyopathy and the veteran's 
intestinal obstruction secondary to chronic carcinoma and 
chronic renal insufficiency were not demonstrated until many 
years following service and are not related to service.  The 
veteran's tuberculosis was inactive at the time of his death 
and did not play any significant role in his demise.


CONCLUSIONS OF LAW

1.  Cardiomyopathy, carcinoma, and/or renal insufficiency 
were not incurred in or aggravated by active service, nor may 
it be presumed that the disorders were incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2001);  38 C.F.R. § 3.303, 3.307, 3.309 (2001); 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).


2.  The service-connected inactive pulmonary tuberculosis did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.312 (2001); 66 Fed. Reg. 45620-
45632.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to the 
cardiovascular system, carcinoma, or renal insufficiency.  At 
the time of death, service connection was in effect for 
pulmonary tuberculosis.  It had been rated as noncompensably 
disabling since 1960.

The record includes the report of a VA examination of the 
veteran in February 1980.  At that time it was indicated that 
a chest X-ray study compared with one done in January 1979 
showed no marked significant changes in the fibrocalcific 
densities in the right upper lung as well as calcific 
deposits in the left midlung field.  The heart remained 
normal in size and configuration.  The remainder of the 
examination was likewise unchanged.  The impression was 
pulmonary infiltrations of the right upper lung and left 
midlung field, unchanged from January 1979 to February 1980.  
The pertinent examination diagnosis was pulmonary 
tuberculosis, moderately active, chronic, inactive.

Of record are VA outpatient treatment records dated between 
February and August 1983, indicating the veteran was seen for 
periodic complaints of occasional coughing.  He was 
prescribed Ampicillin.  Physical examination in August 1983 
revealed that the lungs had increased breath sounds at both 
apices with no rales.  The heart was unremarkable.

At the time of a VA examination in February 1984, there were 
clear breath sounds with no wheezes or rales.  The chest 
expanded equally and symmetrically and percussion was normal.  
A chest X-ray study compared with one done in August 1983 
showed no significant changes in the infiltrations in the 
right upper lobe or in the left midlung field.  The calcific 
density in the aortic knob as well as the rest of the 
examination appeared unchanged.  The impression was pulmonary 
infiltrations of the right upper lobe and left midlung 
fields, unchanged from August 1983 to February 1984.

Of record are reports of radiologic studies done of the 
veteran in August and September 1996 at the Fabunan Medical 
Clinic in San Marcelino, Zambales.  The study in August 1996 
showed minimal acid-fast infiltration, bilateral.  Also 
demonstrated was hypertensive cardiovascular disease.  
Minimal pleural effusion on the right was also noted.  The 
September study resulted in impressions of minimal acid-fast 
infiltration, regressing, and hypertensive vascular disease.

The veteran was hospitalized at the James Gordon Hospital in 
October 1996 as a transfer from another facility.  He was 
admitted with progressive abdominal enlargement and abdominal 
pain.  Electrocardiogram tracings showed lateral wall 
ischemia.  A barium enema showed rectal sigmoid spasticity, 
diverticulum of the descending colon with narrowing of the 
midascending, and irritable cecum.  He died the following day 
with a final diagnosis of ischemic cardiomyopathy, intestinal 
obstruction due to colonic carcinoma, chronic renal 
insufficiency, and pulmonary tuberculosis III.

The death certificate shows the immediate cause of death in 
October 1996 was arrhythmia, ischemic cardiomyopathy.  The 
antecedent cause was listed as intestinal obstruction 
secondary to chronic carcinoma.  
The underlying cause was listed as chronic renal 
insufficiency.  It was indicated that a significant condition 
contributing to death was pulmonary tuberculosis III.

A tuberculosis board review report from a VA facility in 
October 1997 revealed that a review of the clinical history 
showed the veteran was last seen at the James Gordon Medical 
Hospital in October 1996 where he died.  It was noted that 
the cause of death was arrhythmia due to ischemic 
cardiomyopathy.  Pulmonary tuberculosis was cited as an 
underlying cause.

It was noted the veteran was also being seen at a private 
facility where he was allegedly being treated for pulmonary 
tuberculosis.  A review of chest X-ray studies in August and 
September 1996 showed impressions of bronchopneumonia, 
bilateral, partially cleared from August to September 1996.  
The underlying fibrocalcific residuals of both upper lungs 
and left perihilar area were unchanged.  The physician 
concluded, after review of the clinical records and a series 
of chest radiographs, that the tuberculosis at the time of 
death was stable or inactive, Stage IV.  The physician opined 
that the veteran's tuberculosis was "minimal and therefore 
could have contributed very little to the final demise of the 
patient, if at all."  The impression was pulmonary 
tuberculosis, inactive at time of death, Stage IV.


Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).

As stated above, a disability may be service-connected if t 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303,305 (1992).  

Service connection may be granted for malignancies or 
cardiovascular-renal disease including hypertension when it 
is manifested to a degree of 10 percent disabling within one 
year following a veteran's release from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990);  
38 C.F.R. §§ 3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
appellant substantiate her claim.  During the pendency of the 
appellant's claim, VA's duty to assist claimants was modified 
by Congress.  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the appellant was 
provided notice of the specific legal criteria necessary for 
her claim, as well as the evidence of record, by a copy of 
the November 1997 rating decision and a June 1998 statement 
of the case.  To ensure that all relevant evidence was 
associated with the claims file, the RO requested medical 
records from private health care providers in December 1996, 
January 1997 and May 1997.  

In December 1996, the RO requested the appellant to submit 
information regarding the names, addresses and approximate 
dates of treatment of the veteran's health-care providers.  
The appellant was also requested to assist the RO to obtain 
specified private medical records.  In January, May and 
August 1997, the RO requested that the appellant submit 
specified private medical records.  In October 1997, the RO 
obtained an opinion from a VA TB review board.  In August 
2001, the Board informed the appellant that her claim had 
been remanded from the Court, and that she could submit 
additional testimony and evidence in support of her claim.  
In statements received in September 2001, the appellant 
stated that there was no additional evidence to submit.

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of a result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Accordingly, even though the RO denied the appellant's claim 
before enactment of the VCAA, there is no prejudice in the 
Board's reviewing the claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the appellant in attempting to substantiate her claim 
and that additional assistance is not required.  Id.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.


Service connection for the cause of the veteran's death

The Board notes that a claim for service connection for the 
cause of death is treated as a new claim, regardless of the 
status of adjudication of service-connected disability claims 
brought by the veteran before his death.  Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 20.1106 (2000).





Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  Hickson, supra.

The current disability requirement has been met because the 
veteran died of arrhythmia, ischemic cardiomyopathy, 
intestinal obstruction secondary to chronic carcinoma, 
chronic renal insufficiency, and pulmonary tuberculosis 
listed as a condition contributing to death, but not related 
to the cause.  Carbino, supra.

As noted above, the veteran's death certificate lists 
tuberculosis as a condition "significantly" contributing to 
death, but not related to the cause.  This evidence is of 
lower probative value than other evidence of record.  
Specifically, a VA physician, the chairman of the 
tuberculosis board at a VA facility in the Philippines, 
reviewed the entire claims folder in 1997, and opined that 
after review of the clinical records and the chest X-ray 
studies, the veteran's tuberculosis at the time of his death 
was stable or inactive.  

The physician went on to state that tuberculosis was 
"minimal" and therefore contributed very little, "if at all," 
to the veteran's death.  This opinion is of high probative 
value since the expert had the opportunity to review the 
veteran's medical records that covered many decades, 
including the 1996 terminal medical records, before rendering 
an opinion.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's service-
connected tuberculosis played any significant role in the 
development of the fatal arrhythmia due to ischemic 
cardiomyopathy.  The Board notes that the appellant, as a lay 
person, is not competent to provide an opinion linking the 
veteran's death to a specific medical cause, including 
pulmonary tuberculosis.  As a lay person, she lacks the 
necessary medical expertise to render an opinion as to 
medical causation.  Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's cause of death is related to a disease 
or injury incurred, or aggravated by service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Board reiterates 
that the appellant's own statements linking the cause of 
death to service on any basis are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, the Board notes that the primary causes of 
death, arrhythmia, ischemic cardiomyopathy, intestinal 
obstruction secondary to chronic carcinoma, and chronic renal 
insufficiency, were first shown many years after service; nor 
were they manifest to a compensable degree during the first 
post service year.  No competent medical evidence has been 
submitted linking any of these disorders to service.  


The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen her claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

